         CASE 0:03-cr-00094-DSD-JSM Doc. 84 Filed 11/23/20 Page 1 of 6



                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                        CRIMINAL NO. 03-94 (DSD/HB)

United States of America,

                   Plaintiff,

v.                                                     ORDER

Mark Halley Smith,

                   Defendant.



     This matter is before the court upon the motion by defendant

Mark Halley Smith to vacate conviction and sentence under 28 U.S.C.

§ 2255.     Based upon a review of the file, record, and proceedings

herein, and for the following reasons, the court grants the motion.



                                    BACKGROUND

     On March 19, 2003, Smith pleaded guilty to being a felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1)

and 924(e)(1).       At sentencing and consistent with the presentence

investigation report, the court determined that Smith was an armed

career    criminal    under   the    Armed   Career   Criminal   Act   (ACCA),

§ 924(e)(1), due to the following previous Minnesota convictions:

second degree burglary (January 7, 1994, and January 31, 1994);

third degree burglary (February 2, 1994); escape from custody

(August 23, 1994); and second degree burglary (November 20, 1998).

The court applied the sentencing enhancement applicable under ACCA
        CASE 0:03-cr-00094-DSD-JSM Doc. 84 Filed 11/23/20 Page 2 of 6



and determined that Smith’s guidelines range was 188 to 235 months

and that the 180-month mandatory minimum under ACCA applied.               See

ECF No. 35.    The court sentenced Smith to 180 months’ imprisonment

to be followed by five years of supervised release.           Id.

     Smith was released from March 2, 2016, and began serving his

term of supervised release that day.         He was reprimanded several

times   during   supervision    for   alcohol   and   drug   use    and    the

conditions of his release were modified accordingly.            See ECF No.

79, at 1-2. On June 2, 2020, Smith’s probation officer submitted

a report alleging that Smith violated the terms and conditions of

his supervised release in several respects.           ECF No.      57.    That

report has since been modified to include the following violations:

(1) Smith was convicted of domestic assault in Minnesota state

court and received a sentence of probation; (2) Smith tested

positive for marijuana and failed to report for scheduled random

urinalysis on two occasions; (3) Smith failed to report for a

scheduled meeting with the probation officer and failed to contact

the officer on request; and (4) Smith has failed to complete a

chemical dependency evaluation as directed. See ECF No. 79, at 2-

3.   Smith was detained pending his initial appearance relating to

the violations, but has since been released.              Smith          argues

that under recent decisions in Johnson v. United States, 576 U.S.

591 (2015), United States v. McArthur, 850 F.3d 925 (8th Cir.
                                      2
          CASE 0:03-cr-00094-DSD-JSM Doc. 84 Filed 11/23/20 Page 3 of 6



2017), and Chazen v. Marske, 938 F.3d 851 (7th Cir. 2019), he

should no longer be considered a career offender and that, as a

result, he should be resentenced to the maximum allowable sentence

as a non-ACCA felon:        120 months’ imprisonment and three years of

supervised release.        Smith argues that if the court does so, his

supervision would have ended on March 2, 2019, and the instant

violations would not be actionable.              He requests that the court

terminate him from supervised release immediately.



                                  DISCUSSION

I.   Standard of Review

     Section 2255 provides a defendant with a limited opportunity

to challenge the constitutionality, legality, or jurisdictional

basis of a sentence imposed by the court.               This collateral relief

is   an     extraordinary      remedy,       reserved    for   violations   of

constitutional rights that could not have been raised on direct

appeal.      United States v. Apfel, 97 F.3d 1074, 1076 (8th Cir.

1996).     “Beyond that, the permissible scope of a § 2255 collateral

attack on a final conviction or sentence is severely limited; an

error of law does not provide a basis for collateral attack unless

the claimed error constituted a fundamental defect which inherently

results in a complete miscarriage of justice.”              Sun Bear v. United



                                         3
         CASE 0:03-cr-00094-DSD-JSM Doc. 84 Filed 11/23/20 Page 4 of 6



States, 644 F.3d 700, 704 (8th Cir. 2011) (internal quotation marks

and citations omitted).

II.   Merits

      Under the ACCA, a defendant with three or more previous

convictions for a “violent felony” faces at least fifteen years’

imprisonment. See 18 U.S.C. 924(e).             A “violent felony” is any

crime that (1) “has as an element the use, attempted use, or

threatened use of physical force against the person of another”

(the force clause); or (2) “is burglary, arson, or extortion,

involves the use of explosives” (the enumerated-offense clause),

or “otherwise involves conduct that presents a serious potential

risk of physical injury to another” (the residual clause).                   18

U.S.C.    §§ 924(e)(2)(B)(i)–(ii).         As    noted,   at   the   time    of

sentencing, Smith had more than three prior convictions that the

court deemed to be violent felonies.        The court therefore sentenced

him under the ACCA. Since then, however, relevant case law has

altered the “violent felony” analysis.

      In Johnson, the Supreme Court struck down the residual clause

as unconstitutionally vague.       See Johnson, 135 S. Ct. at 2563.         And

in McArthur, the Eighth Circuit held that Minnesota’s third-degree

burglary statute was not a predicate violent felony under the

ACCA.    850 F.3d at 940.     Likewise, in Chazen, the Seventh Circuit



                                      4
         CASE 0:03-cr-00094-DSD-JSM Doc. 84 Filed 11/23/20 Page 5 of 6



held that a conviction for Minnesota second-degree burglary does

not qualify as a predicate violent felony under the ACCA.           938 F.3d

at 859-60.     Other judges in this District have persuasively held

that,    consistent    with   Johnson,    McArthur,    and   Chazen,     prior

convictions for second and third degree burglary under Minnesota

law are not “violent felonies” and therefore do not constitute

predicate offenses under the ACCA.        See United States v. Isaacson,

No. 07-320, 2020 WL 6566466, at *2-3 (D. Minn. Nov. 9, 2020); United

States v. Boldt, No. 09-37, 2020 WL 5407910, at *2 (D. Minn. Sept.

9, 2020); United States v. Raymond, No. 14-26, 2020 WL 2769268, at

*4-6 (D. Minn. May 28, 2020); United States v. Bugh, Nos. 11cr72,

19cv2540, 2020 WL 2320141, at *8-15 (D. Minn. May 11, 2020).

     Based on the foregoing cases, the court finds that Smith’s

four previous burglary convictions do not constitute predicate

offenses under the ACCA.      As a result, Smith is “actually innocent”

of being an armed career criminal and the court must vacate the

previously imposed sentencing enhancement under the ACCA. 1



     1 A motion under § 2255 must be filed within one year from
“the date on which the judgment of conviction becomes final.” 28
U.S.C. § 2255(f)(1).     Smith’s motion falls outside of this
limitation period.   Smith argues that he is entitled to relief
despite this procedural default because he has demonstrated “actual
innocence.” This exception to procedural default applies when the
defendant is actually innocent of the crime of conviction.      See
Lofton v. United States, 920 F.3d 572, 576-77 (8th Cir. 2019)
(noting that an “illegal sentence presents a ‘miscarriage of

                                      5
       CASE 0:03-cr-00094-DSD-JSM Doc. 84 Filed 11/23/20 Page 6 of 6



                               CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED that:

     1.   The motion to vacate conviction and sentence [ECF No.

75] is granted;

     2.   Defendant is resentenced to 120 months imprisonment to

be followed by three years of supervised release; and

     3.   Because defendant has already served more than three

years of supervised release, he is terminated from supervised

release effective immediately.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: November 23, 2020                s/David S. Doty
                                        David S. Doty, Judge
                                        United States District Court




justice’ that § 2255 permits us to correct, despite his failure to
raise the issue earlier”).    Here, the court finds that it may
properly consider Smith’s motion and grant the relief he seeks
because his claim falls within the actual-innocence exception to
the statute of limitations. Specifically, as discussed, Smith is
actually innocent of being an armed career criminal.


                                    6
